The application of the above-named defendant for a review of the sentence of 10 years with 3 years suspended, dangerous imposed on February 2, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division finds that the sentencing judge considered all the facts and was reasonable in his discretion.
We wish to thank John Russell of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky